Citation Nr: 0601108	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for hepatitis C, 
currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran served on active military duty from November 1963 
to October 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, denying an 
increased evaluation for his hepatitis C, rated 30 percent 
disabling.  

In May 2005 the veteran presented testimony before the 
undersigned at a video conference hearing conducted between 
the RO and the Board Central Office.  A transcript of that 
hearing is contained  in the claims folder.


FINDINGS OF FACT

1.  Hepatitis C was assigned a 30 percent rating under 
provisions in effect prior to July 2, 2001.

2.  The veteran's hepatitis C is manifested by daily fatigue 
and some occasional abdominal pain.  The disease is not 
manifested by the following:  anorexia; required dietary 
restriction; continuous medication; or incapacitating 
episodes of a total of four weeks duration in the past twelve 
months, with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.

3.  The claim for an increased rating, giving rise to this 
appeal, was filed in December 2003.


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 30 
percent for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002& 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.7, 4.10, 4.114, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of a VCAA letter in 
December 2003 specifically addressing the hepatitis C 
increased rating claim.  That letter appropriately notified 
the veteran what VA would do and what the veteran must do in 
furtherance of his claim.  The letter, as well as the 
appealed March 2004 RO rating decision and a statement of the 
case in July 2004 informed him of evidence of record 
supportive of his claim that was received and associated with 
the claims folder, as well as the need for his assistance in 
obtaining any further evidence that might be supportive of 
his claim but was not yet of record.  Also by these 
documents, the veteran was informed of evidence of record, 
governing laws, and bases for entitlement to a higher 
evaluation for his hepatitis C.  The VCAA letter explicitly 
asked for the veteran to submit pertinent, recent evidence he 
had that would further his claim, including in particular any 
evidence of treatment or statements from treating physicians 
concerning the severity of his hepatitis C.  

The veteran was afforded the opportunity to testify in 
support of his claim, and did testify before the undersigned 
at a video conference hearing conducted in May 2005.  At that 
hearing, the veteran informed that he had received recent 
treatment for his hepatitis C at both VA facilities and his 
private physician, but that treatment for his hepatitis C was 
coordinated between these care providers.  He testified that 
current treatment would accordingly be reflected in the VA 
treatment records.  The veteran's VA treatment records are 
contained within the claims folder, and these reflect current 
findings and symptoms referable to the veteran's Hepatitis C.  
As the veteran made clear in that testimony, his principal 
current symptoms were those of generalized fatigue, with only 
some occasional minor localized pain.  He reported that the 
other principal manifestation of the disorder currently was 
an increased viral load, which was a measure of disease 
severity.  These reported laboratory findings and symptoms 
comport with findings upon recent VA examination in January 
2004 and VA treatment records, and the veteran did not aver 
that additional symptoms had developed since that examination 
or since VA treatments.  Hence, since the treatment was 
coordinated between VA and his private treating physician, 
and symptoms and current level of severity of his Hepatitis 
have been adequately recorded in VA examination and treatment 
records the Board is satisfied that there is no reasonable 
possibility that further development including obtaining 
those private treatment records, would further the veteran's 
claim.  This is the case even though current treatment 
records of his private physician are not reflected in the 
claims folder.  

The veteran was to be afforded an additional VA examination 
in May 2004, which he cancelled.  However, the Board does not 
perceive that that examination was necessary in this case, 
since the January 2004 VA examination is sufficiently 
thorough and contemporaneous to allow for accurate rating of 
the current level of disability due to the veteran's 
hepatitis C, particularly in light of the absence of medical 
records or contentions of an increase in severity of symptoms 
or increased sequelae since that time.  38 C.F.R. §§ 4.1, 4.2 
(2005).  Specifically, there is an April 2004 note showing 
that the hepatitis C is asymptomatic except for mild fatigue.

In his April 2004 notice of disagreement, the veteran 
informed that he desired a hearing at the regional office.  
However, in a July 2004 submission, he clarified that he 
desired a hearing before the Board at the RO (a Travel Board 
hearing).  He affirmed this request on a VA Form 9 submitted 
the same day.  A video conference hearing was conducted 
between the Board Central Office and the RO in May 2005, and 
the veteran then accepted that hearing in lieu of a Travel 
Board hearing.  Hence, the veteran have been afforded his 
requested opportunity of a hearing to address his claim on 
appeal.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a VCAA letter was issued prior to the appealed rating 
action.  Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Increased Evaluation for Hepatitis C

Under rating criteria that became effective July 2, 2001, 
hepatitis C is rated under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7354.  This diagnostic code provides 
that sequelae, such as cirrhosis or malignancy of the liver, 
are to be evaluated under the appropriate diagnostic code, 
with the provision that the same signs and symptoms may not 
support separate ratings under Diagnostic Code 7354 and the 
sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) 
(2005).  Also, for purposes of evaluation under this 
diagnostic code, "incapacitating episodes" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code 7354, Note (2) (2005).

The current, applicable rating criteria for Diagnostic Code 
7354 are as follows.  For a rating of 10 percent: 
intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past 12- month 
period.  For a rating of 20 percent: daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For a rating of 40 percent: daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks but less than six weeks during the past 12-month 
period.  For a rating of 60 percent: daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period but not occurring 
constantly.  For a rating of 100 percent: with near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.

It is noted that the foregoing rating criteria are applicable 
to this claim for an increase as the claim was received in 
December 2003.  Prior to July 2, 2001, ratings for infectious 
hepatitis under Code 7345 (where hepatitis C would be 
evaluated as there was no specific code) provided for 0, 10, 
30, 60, and 100 percent ratings.  The 30 percent rating 
assigned in this case was assigned under those rating 
criteria.  A 30 percent rating was warranted with findings of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
[than the 60 percent rating] but necessitating dietary 
restriction or other therapeutic measures.  38 C.F.R. § 4.114 
Code 7345 (2000).  

As noted, the 30 percent rating was assigned under these 
criteria.  A change in criteria is not a basis for reduction 
absent demonstrated improvement.  38 U.S.C.A. § 1155.  Thus, 
the question currently before the Board is whether there is a 
basis for an increased rating under the criteria that are now 
for application.

The veteran was most recently examined by VA for his 
hepatitis C in June 2004, and it was then found that the only 
current symptoms attributable to the disorder were fatigue.  
This despite the noted independent symptoms including 
bloating or gas, and diarrhea aggravated by caffeine and 
stress.  Thus, the examining physician did not attribute 
those noted additional symptoms to the service-connected 
hepatitis C.  It was noted that there was a viral load of 
38,000, up from a nondetectable range.  It was further 
reported, however, that the liver functions remained quite 
good.  Similar findings were noted on follow-up notes of 
April 2004 when only mild fatigue was reported.  It was 
indicated that appellant wanted to undertake additional 
Interferon treatment which would cause him to miss some time 
from work.

The veteran testified before the undersigned in May 2005 that 
he had elevated viral loads indicative of increased severity 
of his hepatitis C, and for this reason he was going to 
undergo treatment.  At that point, however, treatment had not 
begun.  Recent treatment records within the claims folder do 
not indicate that the veteran has increased symptomatic 
disability due to his hepatitis C.  Essentially, only ongoing 
fatigue symptoms were noted.  Hepatomegaly has generally not 
been found, and anorexia, malaise, nausea, vomiting, 
arthralgia, or otherwise incapacitating episodes have not 
been shown or alleged.  The averred increased viral load is 
in the nature of a laboratory finding, and not a basis of 
itself for an increased rating for the veteran's hepatitis C, 
since it is not a symptom of the disorder and is not 
recognized in the applicable rating scheme as a basis for 
rating hepatitis.  38 C.F.R. § 4.114, Diagnostic Code 7354.

The veteran also testified before the undersigned in May 2005 
to the effect that he had not recently missed work due to his 
Hepatitis C, but he did have reduced productivity due to 
fatigue associated with the disorder.  He reported that he 
underwent a year of interferon therapy in 1997, and during 
that treatment he missed work and/or had significantly 
decreased productivity.  He explained that he was going to 
undergo another period of treatment for his hepatitis C, and 
hence was expecting to have increased impairment during that 
interval of treatment, for which he was seeking increased 
compensation.  However, that speculative level of future 
disability cannot be compensated by current adjudication.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.).  
The earlier reported impairment is outside the scope of the 
current appeal.  The veteran should submit a claim for 
increased rating at a later date when his symptoms or 
attributable disability has increased, or alternatively may 
then submit a claim based on convalescence, pursuant to 
38 C.F.R. § 4.30, if so indicated.  

Thus, while frequent or daily fatigue are shown, the other 
criteria for a 40 percent evaluation are not present, and 
hence sufficient criteria to warrant that rating are not 
present.  There is no associated malaise or weight loss or 
documented hepatomegaly shown in the record.  There is also 
no evidence of incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  Thus, there is no basis to 
assign a higher rating as veteran's signs and symptoms more 
nearly approximate the criteria for the previously assigned 
30 percent rating, not a higher rating under the current 
code.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354.

In the absence of signs or symptoms of disability meeting the 
criteria for the next higher, 40 percent rating for 
hepatitis, the preponderance of the evidence is against the 
veteran's increased rating claim.  Accordingly, the benefit 
of the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


